Name: Commission Regulation (EEC) No 1842/91 of 28 June 1991 adjusting the agricultural conversion rates for the pigmeat sector in the United Kingdom, Greece, Spain and Portugal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 7 . 91 Official Journal of the European Communities No L 172/53 COMMISSION REGULATION (EEC) No 1842/91 of 28 June 1991 adjusting the agricultural conversion rates for the pigmeat sector in the United Kingdom, Greece, Spain and Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EEC) No 3578/88 of 17 November 1988 laying down detailed rules for the application of the system for the automatic dismantlement of negative monetary compensatory amounts ('), as last amended by Regulation (EEC) No 287/91 (2), and in particular Article 7 (3) thereof, Whereas Article 6a of Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (J), as last amended by Regulation (EEC) No 2205/90 (4), lays down that the agricultural conversion rates of a Member State should be adjusted so as to avoid the application of monetary compensatory amounts in the pigmeat sector ; Whereas the movement of the market rate for the pound sterling, Greek drachma, Spanish peseta and Portuguese escudo during the reference period 19 to 25 June 1991 should, given the adjustment of the agricultural conversion rate determined by Council Regulation (EEC) No 1678/85 (s), as last amended by Regulation (EEC) No 1702/91 (*), entail, in accordance with Article 2 of Commission Regulation (EEC) No 3153/85 0&gt; 35 llast amended by Regulation (EEC) No 3672/89 (*), an increase in the monetary differences applicable in the pigmeat sector in the United Kingdom, Greece, Spain and Portugal effective from 1 July 1991 ; whereas in order to prevent the risk of frequent and economically unjustified adjustments in monetary compensatory amounts it is necessary to adjust the agricultural conversion rate so as to avoid the creation of new monetary differences having regard to the criteria in Article 7 of Regu ­ lation (EEC) No 3578/88, ^ HAS ADOPTED THIS REGULATION: Article 1 In Annex XI to Regulation (EEC) No 1678 /85, the line relating to pigmeat is hereby replaced by the following : l Agricultural conversion rates Products ECU 1 - £ ... Applicable until ECU 1 - £ ... Applicable from 'Pigmeat 0,801671 30 June 1991 0,802398 1 July 1991 ' l) OJ No L 312, 18 . 11 . 1988 , p. 16 . ') OJ No L 35, 7 . 2 . 1991 , p. 10 . ') OJ No L 164, 24 . 6. 1985 , p . 6 . 4) OJ No L 201 , 31 . 7 . 1990 , p . 7 . 5) OJ No L 164, 24 . 6 . 1985, p . 11 . ') OJ No L 159, 24 . 6 . 1991 , p . 53 . 7) OJ No L 310, 21 . 11 . 1985, p. 4 .  ) OJ No L 358 , 8 . 12 . 1989, p . 28 . 1 . 7 . 91No L 172/54 Official Journal of the European Communities Article 2 In Annex IV to Regulation (EEC) No 1678/85, the line relating to pigmeat is hereby replaced by the following : \ Agricultural conversion rates Products ECU 1 - Dr ... Applicable until ECU 1 - Dr ... Applicable from 'Pigmeat 246,319 30 June 1991 256,981 1 July 1991 ' Article 3 In Annex V to Regulation (EEC) No 1678/85, the line relating to pigmeat by the following : is hereby replaced \ Agricultural conversion rates Products ECU 1 - Pta ... Applicable until ECU 1 - Pta . . . Applicable from 'Pigmeat 145,762 30 June 1991 147,608 1 July 1991 ' Article 4 In Annex X to Regulation (EEC) No 1678/85, the line relating to pigmeat is hereby replaced by the following : \ Agricultural conversion rates Products ECU 1 - Esc . . . Applicable until ECU 1 - Esc . . . Applicable from 'Pigmeat 207,906 30 June 1991 205,500 1 July 1991 ' Article 5 This Regulation shall enter into force on 1 July 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 1991 . For the Commission Ray MAC SHARRY Member of the Commission